DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18315008.5, filed on 04/20/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control unit in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the control unit is described within the specification when it recites “The device further comprises a control unit for controlling the imaging device and the compressing device, whereby the control unit is adapted to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site” [Page 11, Lines 22-26] and “The control unit is preferably adapted to also control other systems of the device and synchronize them with the imaging device and compression device” [Page 12, Lines 1-3]. Therefore, the examiner is interpreting the control unit to correspond to a controller featuring processing circuitry. Thus, claim 45 is not subject to further rejection under 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28 and 46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 28, the claim reads “wherein compressing and releasing the vein, during the pumping step is performed with a compression device”, however it is unclear what can be included or excluded from the “compression device”. As written, the compression device can be interpreted broadly to correspond to a pneumatic inflation source (i.e. pump), and/or an inflation cuff. The examiner recommends clarifying what device(s) may be included or excluded from the compression device. For the sake of examination, the examiner is interpreting the compression device to correspond to an inflation cuff in connection with a pneumatic inflation source.
Regarding claim 46, the claim reads “a displacement device connected to the imaging device for displacing the imaging device […]”, however it is unclear what can be included or excluded from the “displacement device”. As written, the displacement device can be interpreted broadly to correspond to an inflatable scanning bladder, a slider, a switch, a motor, a robotic arm, and the like. The examiner recommends clarifying what device(s) may be included or excluded from the displacement device. For the sake of examination, the examiner is interpreting the displacement device to be an inflatable scanning bladder (i.e. controlled by a motor) which moves the ultrasound transducer to perform mechanical scanning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-31, 48-50, and 52-53 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by D'Angelo et al. WO 98/55072 A2 “D’Angelo”.
Regarding claims 25 and 48-49, D’Angelo teaches “A method of localizing a vein within a limb of a patient, with an imaging device, the method comprising the steps of:” (Claim 25) and “A method of occluding a vein within a limb with an HIFU device, the method comprising the steps of:” (Claim 48) (“The method includes the steps of placing a tourniquet around an anatomical structure containing the vein, the tourniquet having a window transparent to ultrasound, applying pressure to the anatomical structure with the tourniquet until a selected reduced diameter for the vein is achieved, whereby the vein diameter is affected by the pressure applied by the tourniquet, and monitoring the vein diameter by ultrasound through the window” [Page 4, Lines 15-20] and “The method of claim 38, wherein the lumen is a vein, and further including the step of occluding blood flow in the vein by a tourniquet distal to where energy is being applied to the vein” (Claim 46. Therefore, D’Angelo provides a method of localizing/occluding a vein within a limb. Additionally, as shown in FIG. 3, an ultrasound transducer 30 engages with the window 16 to allow the ultrasound transducer 30 to ascertain the condition of the vein in the limb being treated, the ultrasound transducer being preferably connected to an ultrasound imaging system 32 (see [Page 7, Lines 25-30]). Therefore, the device which carried out the method includes an imaging device. 
Furthermore, regarding an HIFU device, D’Angelo discloses “Although the invention will be described as using RF energy from the electrode, it is to be understood that other forms of energy such as microwaves, ultrasound, direct current, circulating heated fluid, radiant light and lasers can be used, and that the terminal energy generated from a resistive coil or curie point element may be used as well” [Page 20, Lines 24-28] and “Vein segments exhibiting reflux are identified 60, preferably by using duplex ultrasound” [Page 9, Lines 30-31]. Therefore, a high frequency ultrasound (i.e. HIFU) device may be used to treat the venous insufficiency.);
“a. at least partially collapsing at least a segment of the vein to be localized at a collapsing site during a collapsing step” (Claims 25 and 48) (“applying pressure to the anatomical structure with the tourniquet until a selected reduced diameter for the vein is achieved” [Page 4, Lines 17-18] and “The tourniquet is inflated to reduce the vein diameter and obtain valve closure, thereby reducing or abolishing reflux” [Page 9, Lines 9-10]. Therefore, the method involves at least partially collapsing at least a segment of the vein to be localized at a collapsing site during a collapsing step.);
“b. inducing blood flow within the vein at the collapsing site, during a pumping step, while the segment of the vein is partially collapsed” (Claim 25) (“The pressure of the tourniquet is preferably adjusted to reduce the diameter of the vein in intervals so that the vein diameter is reduced by, for example, 20%, 33%, and 50%.” [Page 10, Lines 12-14] and “Venous blood flow can be augmented by compression techniques to control blood flow through the vein and venous valves under treatment to further confirm the diagnosis. The bladder 12 of the tourniquet 10 can be inflated further to compress the tissue of the limb surrounding the vein in order to force blood through the vein. […] The bladder is then deflated to the point where the compressive pressure initially appeared to restore valvular competency for venous function. Reflux in the previously compressed vein can then be detected using the ultrasound transducer in contact with the window to determine whether the valves have properly closed” [Page 10, Lines 22-31]. Therefore, since the bladder 12 can be inflated and deflated to cause venous blood flow, the method involves a step of inducing blood flow within the vein at the collapsing site, during a pumping step while the segment of the vein is partially collapsed.); and
“c. visualizing the collapsing site with the imaging device, during an imaging step, at least during the pumping step” (Claim 25) and “b. localizing the collapsing site with an imaging device during an imaging step” (Claim 48) (“monitoring the vein diameter by ultrasound through the window” [Page 4, Lines 19-20]; “A dilated vein in the limb can be viewed using an ultrasound transducer 30 placed against and in contact with the window. The ultrasound transducer is preferably capable of duplex scanning and can provide signals to an ultrasound imaging apparatus 32 for evaluating and detecting dilation of the vein and separation of the vein valves and reflux which is an indication of valvular incompetency” [Page 8, Lines 18-22] and “Reflux in the previously compressed vein can then be detected using the ultrasound transducer in contact with the window to determine whether the valves have properly closed” [Page 10, Lines 29-31]. Therefore, since the vein diameter can be monitored by ultrasound (i.e. via the ultrasound transducer 30) and the ultrasound transducer 30 provides signals to the ultrasound imaging apparatus 32 to evaluate and detect dilation, separation and reflux, resulting from compression (i.e. inflation and deflation of the bladder 12), the method involves the steps of visualizing the collapsing site with the imaging device, during an imaging step, at least during the pumping step (i.e. cycle of inflation and deflation of the bladder 12) and localizing the collapsing site with an imaging device during an imaging step.);
“c. targeting a focus of the HIFU device within the localized collapsing site during a targeting step” and “d. emitting at least one pulse of HIFU waves onto the targeted collapsing site with the HIFU device during a treatment step” (Claim 48) and “further comprising a step of: d. targeting the focus of an HIFU device within the localized collapsing site during a targeting step; e. emitting at least one pulse of HIFU waves onto the targeted collapsing site with the HIFU device during a treatment step” (Claim 49) (“Referring also to FIG. 3, the window 16 is substantially transparent to ultrasound to allow an ultrasound transducer 30 to engage the window and ascertain the condition of the vein in the limb being treated” [Page 7, Lines 25-27]; “The application of RF energy to the vein wall by the energized electrodes causes the vein to become heated and durably assume the reduced diameter. An RF generator (not shown) is activated to provide suitable RF energy to the electrodes, preferably at a low power level, and preferably at a selected frequency from a range of 250 kHz to 350 MHz. […] The properties of the treatment site, such as temperature, may be monitored to provide feedback control for the RF energy” [Page 12, Line 29-Page 13, Line 11] and “Furthermore, although the invention will be described as using RF energy from the electrode, it is to be understood that other forms of energy such as microwaves, ultrasound, direct current, circulating heated fluid, radiant light and lasers can be used” [Page 20, Lines 24-26]. Therefore, since the ultrasound transducer 30 engages with the window 16 (i.e. at the collapsing site) and RF energy or ultrasound (i.e. HIFU waves) are used to cause the vein to become heated and durably assume the reduced diameter (i.e. to treat the vein), the method involves the steps of targeting a focus of the HIFU device within the localized collapsing site during a targeting step and emitting at least one pulse of HIFU waves onto the targeted collapsing site with the HIFU device during a treatment step.).
Regarding claims 26 and 53, D’Angelo teaches “wherein the imaging step is performed during the collapsing step and the pumping step” (Claim 26) and “wherein the imaging of the collapsing site is also performed during the collapsing step” (Claim 53) (“The ultrasound transducer is preferably capable of duplex scanning and can provide signals to an ultrasound imaging apparatus 32 for evaluating and detecting dilation of the vein and separation of the vein valves and reflux which is an indication of valvular incompetency. Locating sites of valvular incompetency can be achieved by taking such measurements through the ultrasound window. Duplex ultrasound can be used to locate vein valves by imaging the vein to observe a bulging of the vein which would be the valve sinus proximal to the annulus where the valves are attached to the vein wall” [Page 8, Lines 19-26]; “A localized assessment of reflux and the effects of external compression can be determined under duplex guidance by ultrasound imaging through the tourniquet. […] The tourniquet alters the vein diameter and duplex ultrasound scanning is used to identify valves in both the deep and the superficial venous systems and to identify patients in which decreasing the vein diameter would reduce reflux” [Page 9, Lines 16-22]; and “The bladder 12 of the tourniquet 10 can be inflated further to compress the tissue of the limb surrounding the vein in order to force blood through the vein. […] The bladder is then deflated to the point where the compressive pressure initially appeared to restore valvular competency for venous function. Reflux in the previously compressed vein can then be detected using the ultrasound transducer in contact with the window to determine whether the valves have properly closed” [Page 10, Lines 24-31]. Thus, since duplex ultrasound scanning is performed to locate veins (i.e. valves) and the tourniquet alters (i.e. collapses) the vein diameter when the external compression (i.e. pressure is increased in the bladder 12), the imaging step is performed during the collapsing step. Furthermore, since the ultrasound transducer is used to detect the reflux in the previously compressed vein following the inflation and deflation of the bladder 12 (i.e. the pumping step), the imaging step is performed during the pumping step.).
Regarding claim 27, D’Angelo teaches “wherein compressing and releasing the vein during the pumping step, is performed manually” (“The bladder 12 of the tourniquet 10 can be inflated further to compress the tissue of the limb surrounding the vein in order to force blood through the vein. […] The bladder is then deflated to the point where the compressive pressure initially appeared to restore valvular competency for venous function” [Page 10, Lines 24-29] and “The bladder 12 preferably occupies only a portion of the tourniquet. A hand pump 18 can be attached to the bladder 12 in order to provide air to inflate the bladder” [Page 6, Lines 23-25] and “A suitable fluid such as air is introduced into the bladder of the tourniquet by the hand pump 18 to inflate the bladder and compress the limb until the diameter of the vein is adequately reduced to the point where venous function and valvular competency are restored” [Page 12, Lines 5-8]. Therefore, since a hand pump 18 is attached to the bladder 12 and the bladder 12 is inflated and deflated, so as to perform compressing and releasing, the compressing and releasing of the vein during the pumping step is performed manually.).
Regarding claim 28, D’Angelo teaches “wherein compressing and releasing the vein, during the pumping step is performed with a compression device” (“Pneumatic compression devices have been used to obtain closure of a venous valve with physiologic transvalvular pressure gradients” [Page 3, Lines 7-9] and “a compression device located on the first section of the tourniquet, and adapted to apply external pressure to a patient over a selected vein to compress the vein to a reduced diameter” [Claim 1] and “wherein the compression device comprises an inflatable bladder connected to a pneumatic inflation source” [Claim 2]. Therefore, the compressing and releasing of the vein, during the pumping step is performed with a compression device (i.e. an inflatable bladder connected to a pneumatic inflation source.).
Regarding claim 29, D’Angelo teaches “wherein compressing and releasing the vein is repeated while the segment of the vein is fully or partially collapsed” (“The pressure of the tourniquet is adjusted to compress the limb and reduce the vein diameter to the amount required to reduce reflux 68. The pressure of the tourniquet is preferably adjusted to reduce the diameter of the vein in intervals so that the vein diameter is reduced by, for example, 20%, 33% and 50%” [Page 10, Lines 10-14] and “A cuff placed around a leg is inflated and rapidly deflated to simulate muscle relaxation to elicit valve closure” [Page 3, Lines 9-10]. Therefore, since the pressure of the tourniquet is adjusted in intervals (i.e. cycles) to reduce the vein diameter to reduce the reflux 68, the compressing and releasing (i.e. of the bladder 12 of the tourniquet (see [Page 10, Lines 24-29]) of the vein is repeated while the segment of the vein is fully or partially collapsed.).
Regarding claim 30, D’Angelo teaches “wherein the imaging is at least one of a color Doppler imaging, a pulsed wave Doppler imaging and a B-mode ultrasound imaging” (“Duplex ultrasound scanning can allow precise localization of the area being tested, as well as detect changes in flow direction. Both imaging for localizing a vein, and Doppler processing, to detect flow and flow direction are provided” [Page 2, Lines 21-24]. Therefore, since Doppler processing is performed as a result of the Duplex ultrasound scanning, the imaging is at least one of a color Doppler imaging, a pulsed wave Doppler imaging and a B-mode ultrasound imaging.).
Regarding claim 31, D’Angelo teaches “wherein a field of vision or a focus of the imaging device is displaced, during the imaging step, for localizing the collapsed segment of the vein” (“The ultrasound transducer is in contact with the window, and preferably can be moved relative to the window while maintaining contact with the window. The ultrasound transducer is connected to an ultrasound imaging apparatus for determining venous conditions underlying the window” [Page 20, Lines 1-4]. Therefore, since the ultrasound transducer can be moved relative to the window so that the ultrasound transducer can determine venous conditions of the vein underlying the window, the field of vision or the focus of the imaging device is displaced, during the imaging step, for localizing the collapsed segment of the vein.).
Regarding claim 50, D’Angelo teaches “wherein at least one of a diameter and a shape of the vein, at the collapsing site, is determined in a measurement step performed prior to the collapsing step” (“Referring also to FIG. 3, the window 16 is substantially transparent to ultrasound to allow an ultrasound transducer 30 to engage the window and ascertain the condition of the vein in the limb to be treated. Parameters such as the vein diameter and the flow of blood through the vein may be ascertained in assessing the condition of the vein […] The use of ultrasound can provide information regarding the location of incompetent valves, the patency of a vein, including the diameter of the vein, and the existence of reflux in the vein” [Page 7, Lines 25-Page 8, Line 6] and “The diameter of the vein covered by the tourniquet should be measured by ultrasound. The pressure of the tourniquet is adjusted to compress the limb and reduce the vein diameter to the amount required to reduce reflux 68” [Page 10, Lines 9-12]. Furthermore, as shown in FIG. 4, the reflux parameters are measured using ultrasound in step 62, the locations of venous valve are identified and recorded in step 64 and the area around a venous valve is compressed using a pressure tourniquet in step 66. In this case, the location of the incompetent valves (i.e. the collapsing site) are determined prior applying treatment or compression to the collapsing site. Therefore, since the ultrasound transducer ascertains the condition of the vein and the vein diameter  may be ascertained in assessing the condition of the vein, at least one of a diameter and a shape of the vein at the collapsing site (i.e. the incompetent valves), is determined in a measurement step performed prior to the collapsing step.).
Regarding claim 52, D’Angelo teaches “wherein collapsing of the vein is performed by at least one of elevating at least the limb of the patient above a horizontal position, and compressing the vein segment and tumescence” (“The pressure of the tourniquet is adjusted to compress the limb and reduce the vein diameter to the amount required to reduce reflux 68. The pressure of the tourniquet is preferably adjusted to reduce the diameter of the vein in intervals so that the vein diameter is reduced by, for example, 20%, 33% and 50%” [Page 10, Lines 10-14]; “As the bladder is inflated, the tourniquet clamps down onto the limb to compress the limb, as generally illustrated by the arrows on either side of the vein in FIGS. 7 and 8” [Page 12, Lines 1-3]. Therefore, the collapsing of the vein is performed by compressing the vein segment.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45-47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over D'Angelo et al. WO 98/55072 A2 “D’Angelo” as applied to claims 25-31, 48-50, and 52-53 above, and further in view of McEwen et al. US 20100191277 A1 “McEwen”.
Regarding claim 45, D’Angelo teaches “A device for localizing and visualizing a vein within a limb of a patient comprising: an imaging device and compressing device for compressing and releasing the vein at a compression site located near the collapsing site” (“Referring also to FIG. 3, the window 16 is substantially transparent to ultrasound to allow an ultrasound transducer 30 to engage the window and ascertain the condition of the vein in the limb to be treated” [Page 7, Lines 25-27]; “The use of ultrasound can provide information regarding the location of incompetent valves, the patency of a vein, including the diameter of the vein, and the existence of reflux in the vein” [Page 8, Lines 4-6]; “FIG. 3 illustrates the tourniquet 10 wrapped around a patient’s limb […] Where the fastener is a hook and loop system, the hook portion of the fastener can engage the loop portion behind the bladder 12 on the tourniquet” [Page 8, Lines 10-14] and “The bladder 12 of the tourniquet can be inflated further to compress the tissue of the limb surrounding the vein in order to force blood through the vein […] the bladder is then deflated to the point where the compressive pressure initially appeared to restore valvular competency for venous function” [Page 10, Lines 24-29]. Therefore, since the device shown in FIG. 3 includes an ultrasound transducer 30 to ascertain the condition of the vein and provides information regarding the location of incompetent valves and includes a tourniquet with a bladder 12, the device of FIG. 3 constitutes a device for localizing and visualizing a vein within a limb of a patient which comprises an imaging device (i.e. ultrasound transducer 30) and a compressing device (i.e. tourniquet 10 containing the bladder 12) for compressing and releasing the vein at a compression site located near the collapsing site.).
D’Angelo does not teach “further comprising a control unit for controlling the imaging device and the compressing device whereby the control unit is adapted to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site”.
McEwen is within the same field of endeavor as the claimed invention because it discloses a system for controlling blood flow through a zone being bounded by a proximal end and a distal end comprising a cuff and an array of sensors (see Abstract).
McEwen teaches “further comprising a control unit for controlling the imaging device and the compressing device whereby the control unit is adapted to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site” (“As shown in FIG. 4, pneumatic pump 48 is pneumatically connected to reservoir 50. In response to control signals from controller 46, pump 48 operates to pressurize reservoir 50” [0026]; “First pressure regulator 56 maintains the pressure in proximal cuff bladder 28 near the level of the first cuff pressure reference level communicated from controller 46. Second pressure regulator 56 maintains the pressure in distal cuff bladder near the level of the second cuff pressure reference level communicated from controller 46” [0027] and “Ultrasonic transducer interface 58 is the ultrasound engine of instrument 10 and includes transceivers for driving and receiving signals from the elements of transducer array 8 and electronics for beam forming, steering, focusing, signal amplification, filtering and signal processing functions. Interface 58, under the direction of control of signals from controller 46, acts to scan volumes of tissue within zone 16 to produce signals indicative of blood flow for communication to blood flow detection module 60” [0028]. As shown in FIG. 4, the controller 46 communicates with the bladder cuff elements of the tourniquet cuff and the ultrasound transducer array 8. Therefore, the controller 46 constitutes a control unit for controlling the imaging device and the compressing device.
Furthermore, McEwen discloses “Blood flow detection module 60 receives signals from ultrasonic transducer interface 58 indicative of scan position and Doppler blood flow magnitudes. The module uses this information to detect the volumes of tissue within the scanning area of transducer 8 where blood flow is present and to quantify and localize the blood flow information for communication to controller 46 and display to a user” [0029] and “Signals from blood flow detection module 60 may be used by controller 46 to perform automatic measurements of limb occlusion pressure (LOP). LOP is the minimum pressure applied to a specific patient’s limb at a specific location to stop the flow of arterial blood into the limb distal to the cuff. Controller 46 […] may measure LOP by: first automatically scanning for arterial blood flow in the tissue of limb 2 immediately distal to contour cuff 14, then after localizing and quantifying the blood flow automatically increasing the second cuff reference pressure level to increase the pressure applied by distal cuff bladder 30 to the tissues of limb 2 until the blood flow detected distal to contour cuff 14 falls below a predetermined minimum flow threshold, or until the pressure in distal cuff bladder exceeds a predetermined maximum bladder pressure” [0030] and “a) first the LOP for proximal bladder 28 and distal bladder 30 is automatically determined […] b) the limb tissues insonified by ultrasonic transducer 8 are continuously scanned to localize and quantify blood flow within zone 16 which includes tissue volumes proximal and distal and beneath contour cuff 14; c) controller 46 continuously measures the LOP of proximal bladder 28 by first decreasing the first reference pressure level until the detected blood flow threshold and then increasing the first reference pressure until detected blood past proximal bladder 28 is below a predetermined flow threshold” [0031]. Therefore, since the controller 46 receives blood flow information from the ultrasonic transducer interface 58 so that it can automatically increase or decrease the pressure applied by the proximal and distal cuff bladders (i.e. the compressing device/contour cuff 14), the control unit (i.e. controller 46) is adapted to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of D’Angelo to as to include the control unit being adapted to control the imaging device and the compressing device to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site as disclosed in McEwen in order to allow the pressure to be continuously varied by incrementally increasing and decreasing the pressure applied by proximal bladder 28 to maintain the rate of blood flow sensed beneath contour cuff 14 below and near the predetermined minimum threshold [McEwen: 0032]. Using ultrasound arrays to measure blood flow is one of a finite number of ways to determine whether the pressure in a contour cuff (i.e. compression device) needs to be manipulated to maintain a specific blood flow rate with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of utilizing ultrasonic measurements of blood flow to adjust the pressure within the bladder(s) of the compression device such that a desired blood flow rate is maintained or achieved.
Regarding claim 46, D’Angelo teaches “A device for targeting and visualizing a vein within a limb of a patient, comprising: an imaging device” (“Referring also to FIG. 3, the window 16 is substantially transparent to ultrasound to allow an ultrasound transducer 30 to engage the window and ascertain the condition of the vein in the limb to be treated” [Page 7, Lines 25-27]. Therefore, the device of FIG. 3 represents a device for targeting and visualizing a vein within a limb of a patient, comprising: an imaging device (i.e. ultrasound transducer 30));
Although D’Angelo discloses that “the ultrasound transducer is in contact with the window, and preferably can be moved relative to the window while maintaining contact with the window” [Page 20, Lines 1-2], D’Angelo does not specifically teach “a displacement device connected to the imaging device for displacing the imaging device”, “wherein the displacement device is adapted to displace the imaging device and the device further comprising a control unit adapted to synchronize the imaging device to perform imaging of a collapsing site of a vein segment while the imaging device is displaced by the displacement device”.
McEwen is within the same field of endeavor as the claimed invention because it discloses a system for controlling blood flow through a zone being bounded by a proximal end and a distal end comprising a cuff and an array of sensors (see Abstract).
McEwen teaches “a displacement device connected to the imaging device for displacing the imaging device”, “wherein the displacement device is adapted to displace the imaging device and the device further comprising a control unit adapted to synchronize the imaging device to perform imaging of a collapsing site of a vein segment while the imaging device is displaced by the displacement device” (“Ultrasonic transducer interface 58 is the ultrasound engine of instrument 10 and includes transceivers for driving and receiving signals from the elements of transducer array 8 and electronics for beam forming, steering, focusing, signal amplification, filtering and signal processing functions. Interface 58, under the direction of control of signals from controller 46, acts to scan volumes of tissue within zone 16 to produce signals indicative of blood flow for communication to blood flow detection module 60” [0028] and “tilting means for selectively moving the array relative to the limb” [Claim 16]; “wherein the tilting means comprises an inflatable scanning bladder disposed adjacent to the array and limb so that inflation and deflation of the bladder moves the array relative to the limb” [Claim 17] and “By varying the angle of the surface of the transducer array 70 with respect the surface of the limb additional tissue volumes may be scanned for blood flow […] Auxiliary bladder 88 may be positioned close to clamp 68 and act as a “transducer scanning” bladder […] Instrument 10, by varying the pressure within auxiliary bladder 88, can mechanically scan ultrasonic transducer array 70 to extend the volume of tissue in which blood can be detected. This simple low-cost mechanical scanning of ultrasonic transducer array 70 may permit greater tolerance in the application of clamp 68 to the limb with respect to the position of the clamp relative to the major arteries of the limb” [0040]. Thus, since the ultrasonic transducer interface includes electronics for steering and the device includes a tilting means (i.e. inflatable scanning bladder/auxiliary bladder 88) for selectively moving (i.e. mechanically scanning) the ultrasonic transducer array (i.e. for example, array 70 or array 8) over the limb, the device includes a displacement device connected to the imaging device for displacing the imaging device.
Additionally, regarding a control unit, McEwen discloses, “Blood flow detection module 60 receives signals from ultrasonic transducer interface 58 indicative of scan position and Doppler blood flow magnitudes. The module uses this information to detect the volumes of tissue within the scanning area of transducer 8 where blood flow is present and to quantify and localize the blood flow information for communication to controller 46 and display to a user” [0029] and “Signals from blood flow detection module 60 may be used by controller 46 to perform automatic measurements of limb occlusion pressure (LOP). LOP is the minimum pressure applied to a specific patient’s limb at a specific location to stop the flow of arterial blood into the limb distal to the cuff. Controller 46 […] may measure LOP by: first automatically scanning for arterial blood flow in the tissue of limb 2 immediately distal to contour cuff 14, then after localizing and quantifying the blood flow automatically increasing the second cuff reference pressure level to increase the pressure applied by distal cuff bladder 30 to the tissues of limb 2 until the blood flow detected distal to contour cuff 14 falls below a predetermined minimum flow threshold, or until the pressure in distal cuff bladder exceeds a predetermined maximum bladder pressure” [0030] and “a) first the LOP for proximal bladder 28 and distal bladder 30 is automatically determined […] b) the limb tissues insonified by ultrasonic transducer 8 are continuously scanned to localize and quantify blood flow within zone 16 which includes tissue volumes proximal and distal and beneath contour cuff 14; c) controller 46 continuously measures the LOP of proximal bladder 28 by first decreasing the first reference pressure level until the detected blood flow threshold and then increasing the first reference pressure until detected blood past proximal bladder 28 is below a predetermined flow threshold” [0031]. As shown in FIG. 4, the controller 46 (i.e. control unit) communicates with the bladder cuff elements of the tourniquet cuff and the ultrasound transducer array 8. Therefore, the controller 46 constitutes a control unit for controlling the imaging device and the compressing device. Thus, since the controller 46 receives blood flow information from the ultrasonic transducer interface 58 so that it can automatically increase or decrease the pressure applied by the proximal and distal cuff bladders (i.e. the compressing device/contour cuff 14), the control unit (i.e. controller 46) is adapted to synchronize the imaging device to perform imaging of a collapsing site of a vein segment while the imaging device is displaced by the displacement device (i.e. the inflation/deflation of the inflatable scanning bladder/the tilting mechanism.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of D’Angelo to as to include the control unit being adapted to control the imaging device and the compressing device to synchronize the imaging device to perform imaging of the compression site while the compression device compresses and releases the vein near the collapsing site as disclosed in McEwen in order to allow the pressure to be continuously varied by incrementally increasing and decreasing the pressure applied by proximal bladder 28 to maintain the rate of blood flow sensed beneath contour cuff 14 below and near the predetermined minimum threshold [McEwen: 0032]. Using ultrasound arrays to measure blood flow is one of a finite number of ways to determine whether the pressure in a contour cuff (i.e. compression device) needs to be manipulated to maintain a specific blood flow rate with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of utilizing ultrasonic measurements of blood flow to adjust the pressure within the bladder(s) of the compression device such that a desired blood flow rate is maintained or achieved.
Regarding claims 47 and 51, D’Angelo teaches “further comprising an HIFU device” (Claims 47 and 51) (“The application of RF energy to the vein wall by the energized electrodes causes the vein to become heated and durably assume the reduced diameter. An RF generator (not shown) is activated to provide suitable RF energy to the electrodes, preferably at a low power level, and preferably at a selected frequency from a range of 250 kHz to 350 MHz. […] The properties of the treatment site, such as temperature, may be monitored to provide feedback control for the RF energy” [Page 12, Line 29-Page 13, Line 11] and “Furthermore, although the invention will be described as using RF energy from the electrode, it is to be understood that other forms of energy such as microwaves, ultrasound, direct current, circulating heated fluid, radiant light and lasers can be used” [Page 20, Lines 24-26]. Therefore, since other forms of energy such as ultrasound (i.e. HIFU waves) may be used to heat the vein such that it durably assumes the reduced diameter and the ultrasound transducer 30 is attached to the window 16 (see FIG. 3), the method carried out by the device, further comprises an HIFU device.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793